Title: To James Madison from John Armstrong, Jr., 18 November 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris Nov. 18. 1807

The enclosed copy of a letter from the Prefect of the Arrondissement of Rochelle to M. J. Borde, will sufficiently explain the reason, why there ought to be a new and regular appointment of a Consul for that Arrondissement.  As the objection is not personal, and turns altogether on the belief of the Min. of Exterior Relations, that "M. Lovell, neither by virtue of his Commission, nor by that of his Exequatur, could substitute M. Borde for himself", the appointment of that Person (M. Borde) as far as my Knowlege of his character & conduct goes, would not be improper: He is a respectable man.
I shall be much obliged by your enabling me to inform the friends of M. Careau, (formerly of Canada) what has been the fate of his Claim against the United States.  I have the honor to be, Sir, with very high consideration your most obedient & humble Servant

John Armstrong

